Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she lost her employment through misconduct, holding she made a willfully false statement to receive benefits for which a forfeiture of eight effective days wás imposed, and ruling that $415 in benefits received were recoverable. The issue of the cause of claimant’s loss of employment was factual and especially involved issues of credibility and thus was for the board’s resolution. The board could, on the instant record, properly resolve this issue by finding misconduct as the basis of claimant’s termination *679(Matter of Williams [Levine], 50 AD2d, 975; Matter of Kansky [Catherwood], 27 AD2d 887). Having found misconduct as the cause of claimant’s loss of employment, the board could also clearly conclude her statement that she was laid off due to a lack of work was a willful misrepresentation (e.g. Matter of Juris [Catherwood], 33 AD2d 852). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.